  Case 19-03354-JMC-13       Doc 10     Filed 05/10/19     EOD 05/10/19 00:35:37   PgPlan
                                                                          Ch 13 Model 1 of(rev
                                                                                           5 11-2017)

                   UNITED STATES BANKRUPTCY COURT
                             Southern District of Indiana

  In re:                                              )
  [Name(s) of    Kenyada Hamilton                     )
  Debtor(s)]                                          )   Case No. 19 - 03354 - JMC - 13
                                                      )   (xx-xxxxx)
                             Debtor(s).


                                  CHAPTER 13 PLAN
                                          ✔   Original


                                  ** MUST BE DESIGNATED **


1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item is checked as “Not Included,” if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                      Included   ✔   Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                   Included   ✔   Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                   Included   ✔   Not Included

2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
  the plan. Absent a Court order determining the amount of the secured claim, the filed
  proof of claim shall control as to the determination of pre-petition arrearages; secured
  and priority tax liabilities; other priority claims; and the amount required to satisfy an
  offer of payment in full. All claims that are secured by a security interest in real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure (“FRBP”)
  3001(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with
  the requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is
  the Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.


                                                  1
   Case 19-03354-JMC-13        Doc 10      Filed 05/10/19       EOD 05/10/19 00:35:37      Pg 2 of 5

   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any “Equal Monthly Amount” offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of an order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                                 33
   monthly        to the Trustee, starting not later than 30 days after the order for relief, for

   60    months, for a total amount of $              1,980 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:
   N/A




   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
   U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the
   Trustee may obtain such property or its proceeds to increase the total amount to be paid under
   the plan. However, if the Trustee elects to take less than 100% of the property to which the
   estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
   a motion to compromise and settle will be filed, and appropriate notice given.
   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
   payments owed to secured lenders require additional funds from the Debtor's income, the
   Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
   amount or that the time period for making payments will be extended, not to exceed 60 months.
   Creditors will not receive notice of any such agreement unless the total amount that the
   Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
   Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
   that party notice of any such agreement. Agreements under this section cannot extend the
   term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
   motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
   by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
   the Court.


                                                  2
  Case 19-03354-JMC-13         Doc 10     Filed 05/10/19       EOD 05/10/19 00:35:37         Pg 3 of 5
5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
   ATTORNEY FEES):

       NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
                         Creditor                           Type of Claim            Scheduled Amount

        Oliver Younge                                Attorney fees/Administrative                $1,500.00


6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

   ✔   NONE

   ✔   NONE


7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
   ✔   NONE

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH 7:
  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

   ✔   NONE

  (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

   ✔   NONE

  (c) Curing Defaults and/or Maintaining Payments:

   ✔   NONE

  (d) Surrendered/Abandoned Collateral:

   ✔   NONE


9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

   ✔   NONE


10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
       NONE
                                      Basis for                                                  Interest
              Creditor                                        Treatment             Amount
                                    Classification                                                (if any)



                                                     3
   Case 19-03354-JMC-13         Doc 10Basis
                                         Filed
                                            for 05/10/19       EOD 05/10/19 00:35:37        Pg 4Interest
                                                                                                 of 5
                 Creditor                                     Treatment            Amount
                                    Classification                                                (if any)
                                                         paid pro rata through
         Federal Loan Servicing Student Loans            plan, direct pay by        $14,585.00
                                                         debtor afterwards


  (b) General Unsecured Claims:
        Pro rata distribution from any remaining funds; or
        Other:


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

        NONE
   All executory contracts and unexpired leases are REJECTED, except the following, which are
   assumed:

                     Creditor                   Property Description                  Treatment


         Cricket Wireless               Cellphone                            Assumed, direct pay by debtor



12. AVOIDANCE OF LIENS:
    ✔   NONE


13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law or b) entry of a
    discharge order under 11 U.S.C. §1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:
    ✔   NONE



Date: 5/9/2019                                /s/ Kenyada Hamilton
                                                Kenyada Hamilton Signature of Debtor
                                                Kenyada Hamilton
                                              Printed Name of Debtor


                                              Signature of Joint Debtor


                                                     4
   Case 19-03354-JMC-13        Doc 10     Filed 05/10/19   EOD
                                                 Printed Name of 05/10/19 00:35:37
                                                                 Joint Debtor                  Pg 5 of 5

                                              /s/ Oliver S Younge
                                              Oliver S Younge / 28144-49 Counsel for Debtor


                                             Address:                 650 North Girls School Road

                                                                      Suite C40

                                             City, State, ZIP code:   Indianapolis, IN 46214

                                             Area code and phone:     (317) 426-8939

                                             Area code and fax:       (317) 222-4980

                                             E-mail address:          osyounge@gmail.com



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.




                                                  5
